DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  the abbreviated term “3-D” should be defined in its first occurrence in claim 19.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7, 9, 11, 17, 18, 21, 24, 27, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sobe (US 7,881,769).
Regarding claim 1, Sobe discloses a method and system for mounting an MPS sensor on a catheter.  Sobe shows a method of guiding a catherization procedure in a patient using electrical field sensing by an electrode probe (see abstract; see 700 in fig. 15), the method comprising: measuring effects of electrical field interaction with tissue of the patient using the electrode probe (see 652 in fig. 14; electromagnetic filed generator 658; see 704-706 in fig. 15); generating one or more images of the surrounding of the probe using said measured effects (see col. 12; lines 3-14); generating guidance, including said one or more images of the surrounding of the probe (see col. 12; lines 3-14), based on the measuring and indicative of information providing a reference of user actions moving the electrode probe from an insertion location into the patient to a target along a planned catheter route (see col. 21, lines 36-49; see 708-710 in fig. 15); and displaying the guidance, including the one or more images, during the measuring (see display 150 in fig. 1A; 712 in fig. 15).
Regarding claim 3, Sobe shows wherein the measuring is performed as the electrode probe moves from the insertion location into the patient to the target (see fig. 15).
Regarding claim 7, Sobe shows wherein the catheterization is for treating the target (see 112 in fig. 14A which is used to treating the target).
Regarding claim 9, Sobe shows wherein the target is in a body cavity (see abstract) and the displaying comprises displaying guidance for application of treatment in the body cavity (see display 150 in fig. 1A; 712 in fig. 15).
Regarding claim 11, Sobe shows wherein the guidance is adapted according to a current position of the probe, using the measuring (see col. 11, line 62 to col. 12, line 14).
Regarding claim 17, Sobe shows analyzing gradients of the electrical fields measuring by the electrode probe to generate the one or more images (see abstract; col. 12; lines 3-14; see 704-710 in fig. 15).
Regarding claim 18, Sobe shows carried out without using X-ray radiation during the measuring (see fig. 14 and 15; col. 21, lines 13).
Regarding claim 21, Sobe shows wherein the electrode probe is at a distal end of a catheter or guidewire (see fig. 1).
	Regarding claim 24, Sobe shows wherein the displaying guidance for movement is performed without using of contrast medium (see fig. 14 and 15; col. 21, lines 13).
	Regarding claim 27, Sobe shows wherein the measuring is performed as the electrode probe moves from the insertion location into the patient to the target (see 700-712 in fig. 15), and comprises measuring of a vascular branch (see abstract; col. 8, lines 65-67), and the displayed guidance indicates the vascular branch (see display 150 in fig. 1A; 712 in fig. 15).
	Regarding claim 29, Sobe shows the measuring comprises measuring during each of: introduction of the probe to tubular lumen (see fig. 15); navigation of the probe to a vascular branch; and navigation of the probe past the vascular branch to a body cavity comprising the target (see fig. 15).
	Regarding claim 30, Sobe shows withdrawing the probe from the patient (see fig. 15), wherein no X-ray radiation is used from a time of insertion of the probe to the patient to the withdrawing (see 15; col. 21, lines 13). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, 19, 20, 22, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sobe (US 7,881,769), in view of Starks (US2010/0249579).
Regarding claim 2, Sobe discloses the invention substantially as described in the 102 rejection above, furthermore, Sobe teaches that the target is in a body cavity (see abstract), but fails to explicitly state determining a shape of the body cavity determined using the measuring. 
Starcks discloses a system and method for modeling both unobstructed and obstructed portion of a catheter.  Starcks teaches determining a shape of the body cavity determined using the measuring(see abstract; par. [0014]; fig. 3 and 7).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized the teaching of determining a shape of the body cavity determined using the measuring in the invention of Sobe, as taught by Starks, to be able to provide high resolution cardiac mapping and associated components which generate a model showing a graphical representation of the heart and catheter even if portions of the catheter would otherwise be obstructed from view.
Regarding claim 12, Sobe and Starcks disclose the invention substantially as described in the 103 rejection above, furthermore, Starcks teaches wherein the shape is determined without the use of an imaging sensor external to the pateitn (see abstract; par. [0014]).
Regarding claim 19, Sobe and Starcks disclose the invention substantially as described in the 103 rejection above, furthermore, Starcks teaches reconstruction of a 3-D shape of the body cavity to determine the shape of the body cavity (see par. [0010], [0014]).
Regarding claim 20, Sobe and Starcks disclose the invention substantially as described in the 103 rejection above, furthermore, Sobe teaches using the electrode probe to generate position data during the displaying guidance for movement (see fig. 15), and  Starcks teaches reconstructing body tissue lumen shapes from position data generated using electrode probe (see abstract, par. [0010], [0014]), wherein all position data used in the reconstructing obtained from the measuring (see abstract, par. [0010], [0014] and see fig. 7).
	Regarding claim 22, Sobe and Starcks disclose the invention substantially as described in the 103 rejection above, furthermore, Starcks shows electrical fields measured in the measuring are transmitted by plurality of electrodes of the electrode probe (see abstract; par. [0010], [0014]).
Regarding claim 23, Sobe shows wherein the position data indicate positions of the electrode probe (see 704-710 in fig. 15).
Regarding claim 28, Sobe and Starcks disclose the invention substantially as described in the 103 rejection above, furthermore, Starcks shows wherein the target is in a chamber of a heart (see fig. 6A-C).

Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sobe (US 7,881,769), in view of Stigall et al. (US 2015/0313479; hereinafter Stigall).
Regarding claims 4 and 26, Sobe discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state wherein the measuring comprises measuring of a vascular obstruction and the displayed guidance indicate the vascular obstruction. 
Stigall discloses a device, system and method for assessing intravascular pressure.  Stigall teaches measuring of a vascular obstruction such as vascular stenosis (see abstract), and displaying the vascular obstruction (see par. [0012], [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized measuring of a vascular obstruction, and displaying the vascular obstruction in the invention of Sobe, as taught by Stigall, to be able to assess the severity of stenosis in a blood vessel. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Primary Examiner, Art Unit 3793